Case 1:18-cV-08250-.]SR Document 42 Filed 10/26/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WINKLEVOSS CAPITAL FUND, LLC,

Plaintiff,
Case No. lS-cv-SZS(Y(JSR)
v.
GARNISHEE’S
CHARLES SHREM, STATEMENT
Defendants.

 

 

Pursuant to the Order of Attachment, dated October 2, 2018, issued by the United States
District Court for the Southern District of New York and N.Y. CPLR 6219, itBit PTE Ltd.
(“itBit”) hereby states that as of October 22, 2018, the date upon Which it received the Order of
Attachment, and through the date hereof, based upon a reasonable search, it does not believe it

owes any debts to the defendant Charles Shrem (“Shrern”) or that it is in possession or custody

of any property (including intangible assets) owned by Shrem or in which Shrem has an interest.

Dated: October vzé 2018
New York, NY

ITBIT PTE. LTD

      

 

y:
J_,/’l~lachel Nelson
Associate General Counsel

 

